Exhibit [FORM OF STOCK CERTIFICATE - FRONT SIDE] NUMBER SHARES CHARTER FINANCIAL CORP. WEST POINT, GEORGIA COMMON STOCK CUSIP See reverse for certain definitions This certifies that is the record holder of FULLY PAID AND NON-ASSESSABLE SHARES OF THE COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF CHARTER FINANCIAL CORP., a corporation incorporated under the laws of the United States (the "Corporation") . The shares evidenced by this Certificate are transferable only on the stock-transfer books of the Corporation by the holder of record hereof, in person or by attorney or legal representative, upon surrender of this Certificate properly endorsed. The stock evidenced hereby is not an account of an insurable type and is not insured by the Federal Deposit Insurance Corporation or any other government agency. This Certificate is not valid unless countersigned and registered by the Transfer Agent and Registrar. IN WITNESS HEREOF, the Corporation has caused this Certificate to be executed by the facsimile signatures of its duly authorized officers and has caused its facsimile seal to be affixed hereto. Dated: Secretary President and Chief Executive Officer (SEAL) Countersigned and Registered: REGISTRAR AND TRANSFER COMPANY By: Transfer Agent and Registrar (FORM OF STOCK CERTIFICATE - BACK SIDE) The shares represented by this certificate are issued subject to all the provisions of the Charter and Bylaws of CHARTER FINANCIAL CORP. (the "Corporation"), as from time to time amended (copies of which are on file at the principal office of the Corporation), to all of which the holder by acceptance hereof assents. The following description constitutes a summary of certain provisions of, and is qualified in its entirety by reference to, the Charter. The Charter of the Corporation contains certain provisions, applicable for a period of five years from the date of CharterBank's reorganization into a mutual holding company, that restrict persons, other than First Charter, MHC, from directly or indirectly acquiring or holding, or attempting to acquire or hold, the beneficial ownership of in excess of 10% of the outstanding shares of capital stock of the Corporation entitled to vote generally in the election of directors ("Voting Stock"). The Charter contains a provision pursuant to which the shares beneficially held in excess of 10% the Voting Stock of the Corporation are considered "excess shares" and shall not be counted as shares entitled to vote and shall not be voted by any person or counted as voting shares in connection with any matters submitted to the stockholders for a vote.
